Citation Nr: 0308217	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for ischemic heart 
disease.

(The issue of entitlement to service connection for ischemic 
heart disease based on de novo review will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had recognized service from November 1941 to 
September 1942.  From April 10, 1942, to September 26, 1942, 
he was a prisoner of war (POW) of the Japanese Imperial 
Government.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In that decision, the RO also denied service 
connection for peptic ulcer disease and hypertension, and 
declined to reopen a claim of service connection for a scar 
on the left thigh.  In his substantive appeal, the appellant 
limited his appeal to the issue of service connection for 
ischemic heart disease.  Thus, the issues of entitlement to 
service connection for peptic ulcer disease and hypertension, 
and whether new and material evidence has been submitted to 
reopen a claim of service connection for a scar on the left 
thigh, are not now before the Board.  38 C.F.R. § 20.204 
(2002).  In July 2001, the veteran appeared for a personal 
hearing before a hearing officer at the RO.  The Board has 
recharacterized the instant issue to reflect that there was a 
prior final decision on the claim.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for ischemic heart 
disease based on de novo review pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by 38 
C.F.R. § 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  In November 1996, the Board denied service connection for 
beriberi (to include beriberi heart disease and ischemic 
heart disease), essentially on the basis that there was no 
current diagnosis of a cardiovascular disease that could be 
related to service; the decision was affirmed by the U.S. 
Court of Appeals for Veterans Claims (Court) in April 1998.  

2.  An unappealed August 1998 rating decision declined to 
reopen the claim, finding essentially that new and material 
evidence had not been submitted.  

3.  Evidence received since the August 1998 rating decision 
bears directly and substantially on the claim at hand, and is 
so significant that it must be considered to fairly determine 
the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the August 1998 rating decision is 
new and material, and the claim of service connection for 
ischemic heart disease may be reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.
Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision RO rating decision in June 2000, a November 
2000 statement of the case, and supplemental statements of 
the case issued in August 2001 and September 2002, the RO 
provided the veteran with adequate notice of the evidence 
necessary to substantiate his claim, and of what was of 
record.  After reviewing the record, the Board finds that 
there has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  

VA's duty to notify the veteran includes the duty to tell him 
what evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  In accordance 
with the requirements of the VCAA, the veteran was notified 
in a May 2001 letter what evidence he needed to submit in 
order to substantiate his claim, and what evidence VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA's notice 
requirements are met.  The duty to assist does not attach 
unless a claim is reopened.

Background

Historically, the Board denied service connection for 
beriberi (to include beriberi heart disease and ischemic 
heart disease) in November 1996, finding essentially that 
there was no diagnosis or other evidence of current beriberi, 
beriberi heart disease, or ischemic heart disease that could 
be related to service.  As noted, the Court affirmed the 
decision in April 1998.

By an unappealed decision in August 1998, the RO, in 
pertinent part, declined to reopen the claim of service 
connection for ischemic heart disease as a residual of 
beriberi, finding that new and material evidence had not been 
submitted.  The August 1998 rating decision is the last final 
decision of record on the claim of service connection for 
ischemic heart disease.  

There are no service medical records of record.  Evidence of 
record in August 1998 included a September 1947 Philippine 
Army affidavit executed by the veteran, in which he reported 
that he suffered only from malaria and dysentery during his 
captivity as a POW.  

Postservice medical evidence includes VA Form 10-0048 (Former 
POW Medical History) executed by the veteran in August 1987, 
on which he answered "no" when asked if experienced 
swelling of his legs or feet during his period of captivity.  
He further indicated that he underwent forced marches and 
suffered from nutritional deficiencies during his captivity.  
He answered "yes" when asked if he experienced numbness or 
weakness in his arms or legs, or experienced chest pain, 
while a POW.  

A September 1987 report from a social worker, co-signed by a 
private physician, indicates that the veteran reported that 
he experienced malaria, dysentery, and beriberi during his 
period of captivity.  No clinical findings were reported.  

A VA examination in September 1987 revealed pulmonary 
pathology of undetermined etiology.  A report of VA 
electrocardiography in September 1987 shows normal sinus 
rhythm, with left axis deviation in a horizontal position.  

An October 1994 certificate from a private physician 
indicates that the veteran was treated in that month for 
dysentery and hypertension.  VA electrocardiography in 
November 1994 revealed sinus tachycardia, but was interpreted 
as an otherwise normal electrocardiogram.  VA X-rays showed 
bilateral apical scarring and an atheromatous aorta.  VA 
examination in December 1994 revealed no evidence of 
hypertension or beriberi heart disease.  

A March 1995 medical certificate from a private physician 
indicates that in March 1995 the veteran was admitted to a 
community clinic for treatment of angina pectoris, acute 
pyelonephritis, and essential hypertension.  

In his June 1995 substantive appeal (VA Form 9), the veteran 
alleged, in pertinent part, that nutritional deficiencies 
during his captivity as a POW materially contributed to the 
development of beriberi heart disease.  He stated that he 
suffered edema during his captivity.  

An echocardiogram by a private health care provided in 
January 1996 revealed normal left ventricular dimension with 
mild hypokinesia of the posterobasal segment; thickened 
mitral valve leaflets, calcified tips of papillary muscle 
calcification; thickened right aortic and non-coronary cusps 
with discrete calcification and calcification of the aortic 
annulus; and calcified anterior and posterior aortic walls.  

On VA examination in January 1996, the veteran complained of 
chest pains, and the examiner reported that the veteran's 
medical history "started 3 years ago as productive cough 
[with] chest pains . . . ."  On examination ischemic heart 
disease was diagnosed.  

An electrocardiogram by a private physician in April 1996 was 
within normal limits.  

In a June 1997 affidavit, two of the veteran's fellow 
servicemen stated that they were held captive with the 
veteran as POWs, and they saw him almost daily during their 
captivity.  They reported that they and the veteran suffered 
from beriberi heart disease, and they each had localized 
edema of their lower extremities which resulted in the 
swelling of their legs, ankles, and feet.  They stated their 
belief that the nutritional deficiencies the veteran 
experienced during his captivity were the underlying cause of 
his current disabilities.

The veteran executed another Former POW Medical History in 
May 1997, wherein he answered "yes" when asked if he 
experienced swelling of his legs, feet, muscles, and joints 
during his period of captivity.  He answered "yes" when 
asked if he ever experienced chest pain during captivity.  He 
reported that beriberi was one of several diseases he 
acquired while a POW.  In additional statements, he 
reiterated that a heart disorder was one of several health 
problems he acquired as a POW.  

An private echocardiography report dated in June 1998 
indicates that the left ventricle of the veteran's heart 
appeared concentrically hypertrophied, "with good wall 
motion and contractility."  A VA echocardiogram in June 1998 
was interpreted as within normal limits.  On VA examination 
in June 1998, it was reported that the veteran experienced 
occasional mild anterior chest pain that was effort related 
and bearable.  The diagnosis was hypertensive cardiovascular 
disease, with left ventricular hypertrophy.  

Evidence received subsequent to the August 1998 rating 
decision includes:

?	A medical record from a private physician certifying 
that the veteran had been admitted to a private health 
clinic on various dates between 1995 and 1998 for 
numerous health problems.  He was treated in August 1995 
for hypertension (probably arteriosclerosis in 
etiology); he was treated in December 1996 for 
hypertensive vascular disease; and he was treated in 
April 1998 for transient coronary ischemia, probably due 
to hypertension.  

?	A May 2000 letter from a private physician, indicating 
that his office's medical records pertaining to the 
veteran were destroyed during a typhoon in October 1999.  
In a March 2001 certificate, the same physician reported 
that that month the veteran sought consultation and 
treatment for hypertensive vascular disease.  

?	A transcript of the July 2001 personal hearing, at which 
the veteran testified that he had no additional evidence 
to submit, but believed he should be awarded VA 
disability benefits as he had valid military service and 
had suffered greatly as a POW.  

?	A November 2001 letter from the veteran wherein he noted 
that in answering the August 1987 POW Medical History, 
he erred in stating that he had not experienced 
localized edema or swelling of his lower extremities 
during his captivity.  He reported he submitted the May 
1997 POW Medical History with the intent of correcting 
the error by indicating that he did experience localized 
edema and swelling of his lower extremities in 
captivity.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
ischemic heart disease was last finally denied in August 
1998.  He was properly notified of that decision and of his 
appellate rights, and did not appeal it.  Accordingly, it is 
final (As is the prior Board decision on this matter that was 
affirmed by the Court.  38 U.S.C.A. § 7104).  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
This petition to reopen was filed before that date.  Hence, 
the new 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999) the Court held that the prior holding 
in Justus that the evidence is presumed to be credible was 
not altered by the Federal Circuit decision in Hodge.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In addition, former POWs may establish service connection for 
certain disorders, including beriberi and beriberi heart 
disease (to include ischemic heart disease in a former POW 
who experienced localized edema during captivity), if such 
diseases become manifest to a degree of 10 percent or more at 
any time after service, even if there was no evidence of the 
disease during service. 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 
3.307, 3.309(c).  

The Board finds that evidence added to the record since the 
August 1998 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for ischemic heart disease.  The claim was denied previously 
based on a finding that the evidence did not show a current 
finding of ischemic heart disease that was incurred in 
service.  Now the medical evidence shows that the veteran 
carries a diagnosis of ischemic heart disease, and there is 
additional competent (and presumed credible, and thus 
probative) evidence in the form of statements of the veteran 
and his comrades to the effect that he experienced localized 
edema in his legs and feet as a POW.  Since there is now a 
possibility that a currently diagnosed ischemic heart disease 
may be related to localized edema the veteran had while a 
POW, the evidence directly addresses the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Thus it is new and material, and the 
claim may be reopened.
ORDER

The appeal to reopen a claim of service connection for 
ischemic heart disease is granted.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

